Exhibit 10.2

         
1 North Wall Quay
Dublin 1
Ireland
  T +353 1 622 2000
F +353 1 622 2222
  (CITI LOGO) [u11450u1145001.gif]

         
 
  Niall Tuckey   Citibank Europe plc
 
  Vice President   1 North Wall Quay
 
  ILOC Product   Dublin 1, Ireland

Aspen Insurance Limited
Attn Bryan Astwood
Maxwell Roberts Building
1 Church Street
Hamilton
HM 11
Bermuda
12th August 2011
Dear Sir,
Pledge Agreement dated 17 January 2006 between Aspen Insurance Limited (“Aspen”)
and Citibank Europe Plc (the “Bank”), as successor to Citibank, N.A. pursuant to
an Assignment Agreement dated 11 October 2006 (as previously amended, varied,
supplemented, novated or assigned, the “Pledge Agreement”)
We refer to (i) the Pledge Agreement; (ii) the letter from Citibank Ireland
Financial Services (a previous name of the Bank) to Aspen dated 27 January 2006
(the “2006 Letter”); and (iii) the letter from the Bank to Aspen dated 28
October 2008 (the “2008 Letter”).
The purpose of this letter is to consolidate and restate the amendments made to
the Pledge Agreement in the 2006 Letter and in the 2008 Letter and to make
certain other amendments to the Pledge Agreement.
With effect from the date that the Bank receives the counter-signature of Aspen
to this letter, the Pledge Agreement shall be amended as set out in Annex A to
this letter.
Save as expressly provided in this letter, the provisions of the Pledge
Agreement shall remain in full force and effect.
Please countersign and return the enclosed copy of this letter, which may be in
any number of counterparts (including facsimile counterparts).
Yours faithfully,
For and on behalf of
Citibank Europe plc

                  /s/ Mary O’Neill       Name:   Mary O’Neill       Date: 12
August 2011    

We hereby confirm our agreement to the above.

             
For and on behalf of
      For and on behalf of    
Aspen Insurance Limited
      Aspen Insurance Limited    
 
           
/s/ Bryan Astwood
 
Name: Bryan Astwood
      /s/ David Skinner
 
Name: David Skinner    
Date: 8/12/2011
      Date: 8/12/2011    

Citibank Europe plc
Directors: Aidan M Brady, Mark Fitzgerald, Jim Farrell, Bo J. Hammerich
(Sweden), Brian Hayes, Mary Lambkin, Frank McCabe, William J. Mills (USA),
Terence O’Leary (U.K.), Cecilia Ronan, Patrick Scally, Christopher Teano
(U.S.A.), Francesco Vanni d’Archirafi (Italy), Tony Woods.
Registered in Ireland: Registration Number 132781. Registered Office: 1 North
Wall Quay, Dublin 1.
Ultimately owned by Citigroup Inc., New York, U.S.A.
Citibank Europe plc is regulated by the Central Bank of Ireland

 



--------------------------------------------------------------------------------



 



          (CITI LOGO) [u11450u1145001.gif]

Annex A

1.   Section 6(k) shall be deleted in its entirety and replaced by the
following:       “The Pledgor shall cause Securities of the type specified in
Schedule 1 to be pledged as Collateral so that at all times the Letter of Credit
Value of such Securities shall equal or exceed the aggregate amount of the then
outstanding Credits and, without limiting the foregoing, if at any time the
Pledgor is not in compliance with the requirements of this sub-section (k), the
Pledgor shall forthwith cause additional Securities of the type specified in
Schedule 1 to be held as Collateral pursuant to Section 2 to the extent required
to cause the Pledgor to be in compliance with this sub-section (k).”   2.  
Schedule 1 shall be deleted in its entirety and replaced as set out in Annex B.
  3.   Appendix A shall be amended by the inclusion of the following
definitions:       “Tranche I Credit” means any Credit issued under Tranche I of
the facility letter from the Pledgee to the Pledgor dated 12th August 2011.    
  “Tranche II Credit” means any Credit issued under Tranche II of the facility
letter from the Pledgee to the Pledgor dated 12th August 2011.

 



--------------------------------------------------------------------------------



 



          (CITI LOGO) [u11450u1145001.gif]

Annex B
SCHEDULE 1
Letter of Credit Value and Pledgee’s Requirements

                  Acceptable Financial   Pledgee’s Requirements   Letter of
Credit Assets   Issuer   Rating   Value
(A)
  Cash   Cash Deposits held at Citibank, N.A. London Branch.   N/A   100%
 
               
(B i)
  Government &
Agency
Securities   Securities issued by the US or another OECD (the “Organisation for
Economic Co-operation and Development”) Government rated AA or AA equivalent, or
issued by agencies whose debt obligations are fully and explicitly guaranteed as
to the timely payment of principal and interest by the full faith and credit of
the US government, and including securities issued by the FHLMC or FNMA to the
extent the same shall be under the conservatorship of the Federal Housing
Finance Agency.   AA or AA
equivalent   89% of the fair market value of such Government & Agency Securities
 
               
 
      Government and Agency Securities shall have a maximum tenor of 20 years.  
     
 
               
 
      Securities issued by GNMA whose debt obligations are fully and explicitly
guaranteed as to the timely payment of principal and interest by the full faith
and credit of the US Government.        
 
               
 
      GNMA Securities shall have a maximum tenor of 30 years.        
 
               
(B ii)
  US Agency MBS
Securities:
FHLMC & FNMA   Securities issued by the FHLMC or FNMA to the extent the same
shall be under the conservatorship of the Federal Housing Finance Agency.   AA
or AA
equivalent   86.5% of the fair market value of such US Agency MBS Securities
 
               
 
      US Agency MBS Securities shall have a maximum tenor of 30 years.        
 
               
(C)
  Multilateral
Lending Institution
Securities   Securities issued by multilateral lending institutions or regional
development banks in which the US government is a shareholder or contributing
member, including International Bank for Reconstruction and Development (the
World Bank), the International Finance Corporation, the Inter-American
Development Bank, the Asian Development Bank, the African Development Bank, the
European Investment Bank, the European Bank for Reconstruction and Development
and the Nordic Investment Bank.   AA or AA
equivalent or better   88.5% of the fair market value of such Multilateral
Lending Institution Securities.
 
               
 
      Multilateral Lending Institution Securities shall have a maximum tenor of
20 years.        

 



--------------------------------------------------------------------------------



 



          (CITI LOGO) [u11450u1145001.gif]

                  Acceptable Financial   Pledgee’s Requirements   Letter of
Credit Assets   Issuer   Rating   Value
(D)
  US or OECD
Government Agency
Securities   Securities issued by US or other OECD government agencies whose
debt is implicitly guaranteed by the US government or an OECD government.   AA
or AA
equivalent or
better   88.5% of the fair market value of such US or OECD Government Agency
Securities
 
               
 
      US or OECD Government Agency Securities shall have a maximum tenor of
20 years.        
 
               
(E)
  Corporate Bonds   Non-convertible publicly traded securities, excluding
warrants and perpetual instruments, issued by corporate entities domiciled in
the US or other OECD countries and in each case with a rating A or better and
with a remaining tenor to final maturity of no greater than 15 years.   A or A
equivalent or
better   85% of the fair market value of such Corporate Bonds where the tenor of
such Corporate Bonds is 10 years or less.
 
               
 
      The Pledgor shall not deliver Corporate Bonds such that 10% or more of the
Pledged Securities is constituted by Corporate Bonds of a single issuer.      
80% of the fair market value of such Corporate Bonds where the tenor of such
Corporate Bonds is greater than 10 years and less than or equal to 15
 
      Corporate Bonds shall not exceed 35% of the aggregate Letter of Credit
outstandings at any time.        

 